September 11, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
          DEER PARK CONSTRUCTION ASSOCIATION, INC., Appellant

NO. 14-12-00578-CV                           V.

     CRANE EQUIPMENT & SERVICE, INC., DBA GAFFEY, A DIVISION OF
            COLUMBUS MCKINNON CORPORATION, Appellee
                 ________________________________

       Today the Court heard the parties joint motion to dismiss the appeal from the
judgment signed by the court below on April 27, 2012. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.